                Case 2:20-cv-01592-BHS Document 61 Filed 11/20/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         DEBORAH M. STEPHEN, et al.,                 CASE NO. C20-1592JLR

11                             Plaintiffs,             MINUTE ORDER
                    v.
12
           ETHICON INC., et al.,
13
                               Defendants.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17         This case is hereby transferred to the Honorable Benjamin H. Settle. All future

18   pleadings shall bear the cause number C20-1592BHS.

19         //

20         //

21         //

22         //


     MINUTE ORDER - 1
           Case 2:20-cv-01592-BHS Document 61 Filed 11/20/20 Page 2 of 2




 1        Filed and entered this 20th day of November, 2020.

 2

 3
                                             WILLIAM M. MCCOOL
 4                                           Clerk of Court

 5                                           s/ Ashleigh Drecktrah
                                             Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
